El Juez Asociado, Sr. Figubeas,
emitió la siguiente opi-nión del Tribunal.
Este proceso se ha seguido por una acusación debidamente jurada por el Fiscal del Distrito de Arecibo, en diez y seis de Diciembre último, fundada en el artículo 396 del Código Penal, y que literalmente dice así:
“En el pueblo de Camuy el citado Pedro Arrieta Dorregaray, tiene prestada fianza para la elaboración de ron. En 25 de Noviem-bre de 1903, fué visitada su destilería por los Agentes de Rentas, apareciendo de sus libros que sólo tenía una existencia de tres galo-nes, habiendo encontrado en la destilería dos envases conteniendo ciento treinta galones de ron, poco más ó menos, cuyo ron babia sido elaborado en la destilería durante los dias anteriores y voluntaria y *400maliciosamente no se le habia dado entrada en los libros de la desti-lería. Este hecho es contrario á la ley para tal caso prevista y á la paz y dignidad de “El Pueblo de Puerto Pico.” Ricardo La Costa, Fiscal del Distrito.”
Con esta acusación se celebró el juicio el dos de Febrero último en el que declararon Charles Beatly y Ralph C. Seddon, Investigador y Agente de Rentas Internas, y seguramente se tuvo en cuenta lo que arrojaban los libros recogidos á Arrieta, que fueron presentados al Juez de Paz de Lares, al declarar los referidos funcionarios. El acusado declaró en su defensa y el Tribunal de Arecibo, en el mismo dia, y por unanimidad, declaró culpable á dicho Arrieta del delito contra el Erario Público, que le imputó el Fiscal, y le condenó al pago de una multa de cien dollars, ó en su defecto á sufrir un dia de Cárcel en la de San Juan por cada dos dollars que dejare de satisfacer, y al pago de las costas. No tuvo el acusado (en el inferior) abogado que le defendiese ni existe pliego de excepciones. En quince de Febrero se presentó es-crito limitado exclusivamente á interponer recurso de apela-ción, sin alegación alguna. El recurso se admitió y el acusa-do se personó como apelante en esta Superioridad por medio del Letrado Don José C. Ramos. Transcurrió sin fruto el término de la citación y del requerimiento sobre la consigna-ción del depósito para las costas. El Fiscal impugnó el re-curso y solicitó que se impusieran las costas al recurrente.
Citado ya el Fiscal para la vista del 12 de Marzo último, se consignó el aludido depósito y en el estado de autos se tuvo por parte á Pedro Arrieta y Dorregaray, representado por el referido Letrado Don José C. Ramos. Por motivos de en-fermedad pidió éste la suspensión, pero se denegó tal solicitud por no ajustarse la certificación facultativa á lo dispuesto en el artículo 27 del Reglamento de este Tribunal. El proceso ha venido á la consideración de esta Corte Suprema en vir-*402tud de un simple escrito de apelación en el que no se alega razón alguna en contra de ¡'la sentencia recurrida. Pero es-tudiando la cuestión, es indiscutible que el' Tesorero de Puerto Pico, en virtud de las facultades que le concede la sec-ción 358 del Código Político, dictó los “Reglamentos bajo el Capítulo 2, del Título 9, de dicho Código relativos al pago de impuesto de arbitrios, Tarifas A. B. y C.” En esos reglamentos se señala á los contribuyentes la forma como deben llevar sus libros titulados “Registros de Entradas y Salidas” y “Libro de Facturas.” Esos reglamentos tienen fuerza de ley y por tal razón Don Pedro Arrieta y Dorregaray estaba obligado á cumplir con todas y cada una de sus pres-cripciones. Pues bien, en el “Registro de Entradas y Sali-das” se le impone la obligación de anotar al fin de cada día las entradas mostrando á un lado la cantidad de artículos que" pagan el impuesto interior, el número y clase de envases en ■que ban sido colocados, el valor de dichos artículos y la canti-tadde sellos comprados, y designar el Colector ó Sub-Colector que se los vendió, y deben anotar en el lado opuesto á las ■“Entradas”, las “Salidas” en la forma y manera que en el Reglamento se indica y así viene á ser este libro la expresión ■clara de lo fabricado y despachado. Pero el acusado dejó de ¿motar en el libro una cantidad de ron elaborado en días ante-riores, cuando su deber era anotar al fin de cada día la •entrada, y como de ese modo dejó de cumplir una disposición de la Ley de .Rentas, como es el Reglamento de que se ha hecho mérito, claro es. que ha cometido el delito á que se refiere el artículo 396 del Código Penal, porque solo cum-pliendo con todas y cada una de aquellas reglas es como puede obtenerse mi sistema contributivo que evite toda clase •de ocultaciones y fraudes. Y nada puede objetarse en contra de los Agentes que descubrieron esas infracciones, porque esos mismos Reglamentos los autorizan á entrar en las fábri-cas y locales adjuntos, y pueden también, en todo tiempo, examinar las mercancías y los libros. Por todas esas *404razones opinamos qne debe confirmarse, en todas sns partes la sentencia apelada qne dictó la Corte de Arecibo en dos de Febrero último, con imposición de las costas de este recurso.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Sulzbacber y MacLeary.